Citation Nr: 1547713	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior January 30, 2013, and in excess of 70 percent as of January 30, 2013, for an acquired psychiatric disorder, including anxiety and depression.

2.  Entitlement to an initial disability rating in excess of 0 percent prior January 31, 2013, and in excess of 10 percent as of January 31, 2013, for allergic rhinitis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1998 to August 2003 and active air service from February 2006 to April 2007.  The Veteran also had unverified periods of reserve air service.

This matter comes before the Board of Veterans' Appeals (Board) from June 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, and Nashville, Tennessee, respectively.  The RO in Columbia, South Carolina, currently has jurisdiction over the case.

In June 2008, the RO in Waco, Texas, granted service connection for a psychiatric disability and assigned an initial noncompensable rating, effective April 23, 2007.  By a November 2008 rating decision of a Decision Review Officer (DRO) at the RO in Waco, Texas, the initial rating assigned to the Veteran's psychiatric disability was increased to 30 percent.  

The Veteran was afforded a videoconference hearing, in June 2012, before the undersigned Veterans Law Judge (VLJ), in which she presented oral argument in support of her claims.  The Board remanded the claim for further development in October 2012.

In a March 2013 rating decision, the Appeals Management Center (AMC) assigned a 70 percent disability rating, effective January 30, 2013, for the Veteran's acquired psychiatric disorder.  

In June 2013, the RO in Nashville, Tennessee, awarded service connection for allergic rhinitis, effective from June 13, 2007.  A noncompensable disability rating was assigned from June 13, 2007, to January 30, 2013, and a 10 percent rating was assigned from January 31, 2013, forward.

In a statement associated with her December 2013 substantive appeal as to the June 2013 rating decision, the Veteran stated that she wanted back pay for allergic rhinitis to April 23, 2007.  THE RO SHOULD CONTACT THE VETERAN AND ASK HER TO CLARIFY HER INTENT AS TO WHETHER SHE DISAGREES WITH, AND WANTS TO APPEAL, THE EFFECTIVE DATE OF JUNE 13, 2007 THAT WAS ASSIGNED FOR THE AWARD OF SERVICE CONNECTION FOR ALLERGIC RHINITIS.  See 38 C.F.R. § 19.26.  

A March 2015 rating decision from the RO in Columbia, South Carolina, denied several new and material evidence petitions, service connection claims, other increased ratings claims, specially adapted housing and special home adaptation claims, a nonservice-connected pension claim, and a temporary total disability claim.  The Veteran submitted a notice of disagreement (NOD) with that decision in April 2015, although it is not clear as to which issues she was disagreeing.  THE RO SHOULD CONTACT THE VETERAN AND ASK HER TO CLARIFY WHICH, IF ANY, CLAIMS SHE WANTS TO APPEAL THAT WERE DENIED IN THE MARCH 2015 RATING DECISION.  See 38 C.F.R. § 19.26.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In her December 2013 substantive appeal, the Veteran requested that she be scheduled for a video-conference hearing before the Board.  Therefore, she should be afforded an appropriate hearing on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video-conference hearing before the Board at the RO.  Provide proper notice of the hearing date, time, and location.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws her hearing request or fails to report for the scheduled hearing, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

